NO. 07-00-0528-CR

IN THE COURT OF APPEALS


FOR THE SEVENTH DISTRICT OF TEXAS


AT AMARILLO


PANEL A


MARCH 8, 2002


______________________________



FRED ARTHUR JELLA, APPELLANT


V.


THE STATE OF TEXAS , APPELLEE



_________________________________


FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;


NO. 40132-A; HONORABLE DAVID L. GLEASON, JUDGE


_______________________________


Before BOYD, C.J., and REAVIS and JOHNSON, JJ.
ON MOTION FOR STAY OF MANDATE

	Appellant Fred Arthur Jella has filed a pro se motion for stay of our mandate in
which we affirmed an order of the trial court revoking his probation.  He argues that he is
having eye surgery and needs additional time "to prepare and file motions in The United
States Supreme Court of Appeals."
	Appellant has filed this motion pursuant to Rule 67.2 of the Texas Rules of
Appellate Procedure.  That rule applies to proceedings before the Court of Criminal
Appeals and the purpose is to provide the Court of Criminal Appeals with enough time to
decide whether to grant discretionary review on its own initiative.  Under the rule, the Court
of Criminal Appeals files with the clerk of the court of appeals an order staying the court
of appeals' mandate.  Tex. R. App. P. 67.2.  There is no provision under that rule for
appellant to apply directly to the court of appeals for stay of the mandate.  
	Further, our records show that appellant filed a pro se petition for discretionary
review with the Court of Criminal Appeals, which was refused.  He also filed a motion for
rehearing, which was untimely.  Therefore, the cited rule does not provide us with any
authority to act on appellant's request.
	Accordingly, the motion is overruled. 

							John T. Boyd
							 Chief Justice

Do not publish.  

Supp.
2006).
 
          Accordingly, appellant’s contention is without merit and the motion for rehearing is
denied.
 
                                                                           Mackey K. Hancock
                                                                                     Justice